Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
December 24, 2007, by and between Genpact Limited, a Bermuda limited exempted
company (the “Company”), and Pramod Bhasin (the “Executive” and, together with
the Company, the “Parties”).

 

WITNESSETH:

 

A.            The Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, on the terms and
conditions set forth in this Agreement.

 

B.            The Executive acknowledges that (i) the Executive’s employment
with the Company and its affiliates has provided and will provide the Executive
with trade secrets of, and confidential information concerning, the Company and
(ii) the covenants contained in this Agreement are essential to protect the
business and goodwill of the Company.

 

D.            The Executive entered into an employment agreement with Genpact
Global Holdings SICAR, a Societé à Responsabilité Limitée organized as a Societé
d’Investissement en Capital à Risque under the laws of the Grand Duchy of
Luxembourg and a subsidiary of the Company (“GGH”) and Genpact International
Holdings, a Societé à Responsabilité Limitée under the laws of the Grand Duchy
of Luxembourg and wholly-owned subsidiary of GGH (together with GGH, the “Prior
Employers”), dated as of July 26, 2005 (the “Prior Employment Agreement”), which
was assigned to and assumed by the Company as of July 13, 2007.

 

E.             The Parties desire to amend and restate the Prior Employment
Agreement as set forth herein.

 

Accordingly, in consideration of the promises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:

 


SECTION 1.               EMPLOYMENT.  THE COMPANY HEREBY CONTINUES TO AGREE TO
EMPLOY THE EXECUTIVE, AND THE EXECUTIVE HEREBY CONTINUES TO ACCEPT SUCH
EMPLOYMENT, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


SECTION 2.               TERM.  THIS AGREEMENT SHALL BE EFFECTIVE FOR A PERIOD
COMMENCING AS OF JANUARY 1, 2005 (THE “EFFECTIVE DATE”) AND ENDING ON THE DATE
THIS AGREEMENT AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER ARE TERMINATED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 8 (SUCH PERIOD, THE “TERM”).


 


SECTION 3.              DUTIES, AUTHORITY, STATUS AND RESPONSIBILITIES.


 


(A)              THE EXECUTIVE SHALL SERVE AS CHIEF EXECUTIVE OFFICER OF THE
COMPANY, AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) AND
IN

 

--------------------------------------------------------------------------------


 


SUCH OTHER POSITIONS AS THE BOARD MAY FROM TIME TO TIME REASONABLY DETERMINE,
SUBJECT AT ALL TIMES TO THE DIRECTION, SUPERVISION AND AUTHORITY OF THE BOARD. 
THE EXECUTIVE’S DUTIES SHALL INCLUDE SUCH DUTIES AS THE BOARD MAY FROM TIME TO
TIME REASONABLY ASSIGN.


 


(B)              DURING THE TERM AND EXCEPT AS OTHERWISE AGREED BY THE COMPANY,
THE EXECUTIVE SHALL DEVOTE THE EXECUTIVE’S FULL EMPLOYABLE TIME, ATTENTION AND
BEST EFFORTS TO THE BUSINESS AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES (EXCEPT
DURING VACATIONS OR ILLNESS) AND WILL NOT ACTIVELY ENGAGE IN OUTSIDE ACTIVITIES,
WHETHER OR NOT SUCH ACTIVITY IS PURSUED FOR GAIN, PROFIT OR OTHER PECUNIARY
ADVANTAGE UNLESS SUCH ACTIVITY (AND THE AMOUNT THEREOF) IS APPROVED BY THE
BOARD; PROVIDED, HOWEVER, THE EXECUTIVE MAY DEVOTE TIME TO PERSONAL INVESTMENTS,
PHILANTHROPIC SERVICE OR OTHER PERSONAL MATTERS WITHOUT OBTAINING SUCH BOARD
APPROVAL.  IN ADDITION TO THE OTHER TITLES AND RESPONSIBILITIES DESCRIBED IN
THIS SECTION 3, IF REQUESTED BY THE BOARD, THE EXECUTIVE SHALL SERVE (WITHOUT
ADDITIONAL COMPENSATION) DURING THE TERM AS AN OFFICER OR DIRECTOR OF ANY
SUBSIDIARY OF THE COMPANY.


 


(C)              THE COMPANY RESERVES THE RIGHT TO DEPUTE OR SECOND THE
EXECUTIVE DURING THE TERM TO ANY OF ITS AFFILIATES OR GROUP ENTITIES.


 


SECTION 4.               CASH COMPENSATION.


 


(A)              BASE SALARY.  EFFECTIVE AS OF APRIL 1, 2007, THE EXECUTIVE
SHALL RECEIVE AN ANNUAL BASE SALARY (THE “BASE SALARY”) OF NOT LESS THAN
U.S.$656,000.  THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE CUSTOMARY
PAYROLL PRACTICES OF THE COMPANY FOR SALARIED EMPLOYEES IN THE UNITED STATES. 
THE BOARD, OR A COMMITTEE THEREOF, SHALL REVIEW THE EXECUTIVE’S BASE SALARY AT
SUCH TIMES EACH YEAR THAT THE BOARD OR COMMITTEE REVIEWS THE COMPENSATION OF
OTHER SENIOR EXECUTIVE OFFICERS.


 


(B)              ANNUAL BONUS.  DURING THE TERM, THE EXECUTIVE SHALL BE ELIGIBLE
TO RECEIVE AN ANNUAL CASH BONUS (THE “ANNUAL BONUS”) IN RESPECT OF EACH FULL OR
PARTIAL FISCAL YEAR OF THE COMPANY ENDING DURING THE TERM (EACH, A “FISCAL
YEAR”, WHICH AS OF THE DATE HEREOF, IS THE PERIOD JANUARY 1 THROUGH
DECEMBER 31), WITH SUCH ANNUAL BONUS TO EQUAL 120% OF BASE SALARY FOR SUCH
FISCAL YEAR (OR SUCH HIGHER AMOUNT DETERMINED BY THE BOARD), SUBJECT TO THE
ATTAINMENT OF SUCH PERFORMANCE TARGETS AS ARE ESTABLISHED BY THE BOARD, OR A
COMMITTEE THEREOF, FOR SUCH FISCAL YEAR.  ANY SUCH ANNUAL BONUS SHALL BE PAID TO
THE EXECUTIVE ON OR AFTER THE FIRST DAY (BUT IN NO EVENT LATER THAN THE
FIFTEENTH DAY OF THE THIRD MONTH) OF THE FISCAL YEAR FOLLOWING THE FISCAL YEAR
TO WHICH THE ANNUAL BONUS RELATES.


 


(C)              RETENTION BONUS; IPO BONUS.


 


(I)          THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE A RETENTION BONUS (THE
“RETENTION BONUS”) ON JANUARY 1, 2010 (THE “PAYMENT DATE”) IN AN AMOUNT EQUAL TO
THE PRODUCT OF (A) $2,500,000 AND (B) THE VESTED PERCENTAGE (AS DEFINED IN
SECTION 4(C)(II) BELOW) AS OF THE PAYMENT DATE.


 


(II)         SUBJECT TO THE EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY
THROUGH THE END OF THE APPLICABLE THREE-MONTH PERIOD, THE “VESTED

 

2

--------------------------------------------------------------------------------


 


PERCENTAGE” SHALL EQUAL 5% ON THE DATE WHICH IS THREE MONTHS FOLLOWING THE
EFFECTIVE DATE AND SHALL BE INCREASED BY AN ADDITIONAL 5% ON THE LAST DAY OF
EACH SUBSEQUENT THREE-MONTH PERIOD, SUCH THAT THE VESTED PERCENTAGE SHALL EQUAL
100% ON THE FIFTH ANNIVERSARY OF THE EFFECTIVE DATE, PROVIDED, HOWEVER, THAT,
PRIOR TO JANUARY 1, 2010, (A) IN THE EVENT OF THE EXECUTIVE’S TERMINATION
PURSUANT TO SECTION 8(A) OR 8(B), THE VESTED PERCENTAGE SHALL BE CALCULATED AS
IF THE EXECUTIVE REMAINED EMPLOYED FOR AN ADDITIONAL PERIOD OF 12 MONTHS
FOLLOWING SUCH TERMINATION, (B) IN THE EVENT OF THE EXECUTIVE’S TERMINATION
PURSUANT TO SECTION 8(D), THE VESTED PERCENTAGE SHALL BE CALCULATED AS IF THE
EXECUTIVE REMAINED EMPLOYED FOR AN ADDITIONAL PERIOD OF 12 MONTHS FOLLOWING SUCH
TERMINATION, (C) IN THE EVENT OF A CHANGE IN CONTROL (AS DEFINED IN THE
COMPANY’S 2007 OMNIBUS INCENTIVE COMPENSATION PLAN (THE “PLAN”)), THE VESTED
PERCENTAGE SHALL BE 100%.


 


(III)        THE RETENTION BONUS SHALL BE PAID AT THE COMPANY’S ELECTION IN
CASH, SHARES OF COMMON STOCK OF THE COMPANY (“COMMON STOCK”) OR ANY COMBINATION
THEREOF AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE PAYMENT DATE, BUT IN NO
EVENT LATER THAN FIVE BUSINESS DAYS FOLLOWING THE PAYMENT DATE.  TO THE EXTENT
THE RETENTION BONUS IS PAID IN SHARES OF COMMON STOCK WHICH ARE NOT AT THE TIME
FREELY TRADABLE ON AN ESTABLISHED SECURITIES MARKET, THE EXECUTIVE SHALL HAVE
THE RIGHT TO DIRECT THE COMPANY TO WITHHOLD A PORTION OF THOSE SHARES IN
SATISFACTION OF ALL APPLICABLE WITHHOLDING TAXES.  FOR PURPOSES OF SUCH
WITHHOLDING TAX OBLIGATION, THE WITHHELD SHARES SHALL BE VALUED AT THEIR “FAIR
MARKET VALUE” (AS DEFINED IN THE PLAN) AS OF THE DATE SUCH WITHHOLDING TAX
OBLIGATION ARISES, AND IN NO EVENT SHALL THE WITHHELD SHARES HAVE AN AGGREGATE
FAIR MARKET VALUE IN EXCESS OF THE MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION
WITH RESPECT TO THE SHARE ISSUANCE.


 


(IV)       NOTWITHSTANDING ANY OF THE FOREGOING, IN NO EVENT SHALL THE EXECUTIVE
RECEIVE ANY PORTION OF THE RETENTION BONUS IF HIS EMPLOYMENT IS TERMINATED BY
THE COMPANY FOR CAUSE PRIOR TO THE PAYMENT DATE.


 


(V)        IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OF THE COMPANY (THE
“IPO”), THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE A SPECIAL BONUS PAYMENT IN AN
AMOUNT EQUAL TO $2,500,000 (THE “IPO BONUS”).  PAYMENT OF THE IPO BONUS SHALL BE
MADE IN CASH AS SOON AS REASONABLY PRACTICABLE FOLLOWING JANUARY 1, 2008, BUT IN
NO EVENT LATER THAN JANUARY 31, 2008.


 


SECTION 5.               EQUITY COMPENSATION.


 


(A)              OPTION GRANTS.  THE EXECUTIVE WILL BE ELIGIBLE FOR OPTION
GRANTS UNDER THE PLAN OR ANY SUCCESSOR THERETO ON AND AFTER THE DATE HEREOF;
PROVIDED, THAT THE MAKING OF ANY SUCH GRANTS, AND THE TERMS AND CONDITIONS
APPLICABLE THERETO, SHALL BE DETERMINED BY THE BOARD (OR THE APPROPRIATE
COMMITTEE THEREOF) IN ITS SOLE DISCRETION.

 

3

--------------------------------------------------------------------------------


 


SECTION 6.               EXPENSES.  DURING THE TERM, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL TRAVEL AND BUSINESS EXPENSES
REASONABLY INCURRED AND ACCOUNTED FOR BY THE EXECUTIVE (IN ACCORDANCE WITH THE
POLICIES AND PROCEDURES ESTABLISHED FROM TIME TO TIME BY THE COMPANY) IN
PERFORMING SERVICES HEREUNDER.


 


SECTION 7.               OTHER BENEFITS.


 


(A)              EMPLOYEE BENEFITS, FRINGE BENEFITS AND PERQUISITES.  DURING THE
TERM, THE EXECUTIVE SHALL BE ABLE TO PARTICIPATE IN EMPLOYEE BENEFIT PLANS AND
PERQUISITE AND FRINGE BENEFIT PROGRAMS ON A BASIS NO LESS FAVORABLE THAN SUCH
BENEFITS AND PERQUISITES ARE PROVIDED BY THE COMPANY FROM TIME TO TIME TO THE
COMPANY’S OTHER SENIOR EXECUTIVES.  IN ADDITION, EFFECTIVE JANUARY 1, 2008 AND
CONTINUING DURING THE TERM, THE EXECUTIVE SHALL RECEIVE (I) REIMBURSEMENT OF THE
ACTUAL COSTS INCURRED BY THE EXECUTIVE OF UTILITIES (INCLUDING TELEPHONE)
RELATED TO HIS PRIMARY RESIDENCE AND THE EXECUTIVE’S EXPENSES RELATED TO HIS
AUTOMOBILE AND DRIVER AND (II) AN ANNUAL AMOUNT OF U.S.$60,000 TO COVER SUCH
OTHER PERSONAL COSTS AS THE EXECUTIVE DEEMS APPROPRIATE WITH SUCH AMOUNT PAID TO
THE EXECUTIVE IN EQUAL INSTALLMENTS ON THE DATE OF PAYMENTS OF HIS BASE SALARY
EACH YEAR.


 


(B)              SPECIAL PENSION BENEFIT.


 


(I)          NORMAL RETIREMENT BENEFIT.  THE EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE FROM THE COMPANY A SPECIAL PENSION BENEFIT (THE “SPECIAL PENSION
BENEFIT”), WHICH SHALL BE PAYABLE IN THE AMOUNTS, AT THE TIMES AND IN THE FORMS
DESCRIBED IN THIS SECTION 7(B).


 


(II)         UNLESS THE EXECUTIVE ELECTS OTHERWISE IN ACCORDANCE WITH THIS
SECTION 7(B), THE SPECIAL PENSION BENEFIT SHALL BE PAYABLE IN THE FORM OF A
FIVE-YEAR SUM CERTAIN JOINT AND SURVIVOR LIFE ANNUITY BENEFIT (THE “NORMAL
BENEFIT”) IN THE ANNUAL AMOUNT OF US$ 190,000 (SUCH ANNUAL AMOUNT, AS ADJUSTED
PURSUANT TO THIS SECTION 7(B), THE “ANNUAL AMOUNT”) COMMENCING ON THE EARLIEST
OF (A) THE EXECUTIVE’S SEPARATION FROM SERVICE WITH THE COMPANY (AS DEFINED IN
SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS PROMULGATED UNDER SECTION 409A
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE” AND, SUCH
REGULATIONS, THE “409A REGULATIONS”)) THAT  OCCURS ON OR AFTER THE EXECUTIVE’S
OBTAINING AGE 60, (B) THE EXECUTIVE’S DEATH OR DISABILITY (WITHIN THE MEANING OF
SECTION 1.401A-3(I)(4) OF THE 409A REGULATIONS) AND (C) THE EXECUTIVE’S
ATTAINING AGE 65 (SUCH DATE, THE “COMMENCEMENT DATE”).  UNLESS THE EXECUTIVE
ELECTS OTHERWISE IN ACCORDANCE WITH THIS SECTION 7(B), THE SPECIAL PENSION
BENEFIT SHALL BE PAID IN EQUAL MONTHLY INSTALLMENTS ON THE 15TH DAY OF EACH
MONTH BEGINNING WITH THE FIRST FULL MONTH FOLLOWING THE COMMENCEMENT DATE, WITH
EACH SUCH INSTALLMENT EQUAL TO 1/12 OF THE ANNUAL AMOUNT, PROVIDED, HOWEVER,
THAT IF THE SPECIAL PENSION BENEFIT BECOMES PAYABLE AS A RESULT OF THE
EXECUTIVE’S SEPARATION FROM SERVICE WITH THE COMPANY (OTHER THAN DUE TO DEATH OR
DISABILITY) AT A TIME WHEN THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” OF THE
COMPANY (AS DEFINED IN SECTION 409A-1(I)(1) OF THE 409A REGULATIONS AND AS
DETERMINED BY THE COMPANY) AND THE COMPANY’S STOCK IS PUBLICLY TRADED ON AN
ESTABLISHED SECURITIES MARKET, THEN NO PAYMENTS SHALL BE MADE UNTIL THE EARLIER
OF (A) THE EXPIRATION OF THE SIX MONTH PERIOD FOLLOWING SUCH SEPARATION FROM

 

4

--------------------------------------------------------------------------------


 


SERVICE AND (B) THE EXECUTIVE’S DEATH (THE “DELAY PERIOD”) AND ANY AMOUNTS THAT
WOULD OTHERWISE HAVE BEEN PAID DURING THE DELAY PERIOD SHALL BE PAID IN LUMP SUM
ON THE FIRST BUSINESS DAY FOLLOWING THE END OF THE DELAY PERIOD. THE EXECUTIVE
SHALL BE ENTITLED TO INTEREST ON THE DEFERRED BENEFITS AND PAYMENTS FOR THE
DELAY PERIOD, WITH SUCH INTEREST TO ACCRUE AT THE PRIME RATE IN EFFECT FROM TIME
TO TIME DURING THAT PERIOD AND TO BE PAID IN A LUMP SUM ON THE FIRST BUSINESS
DAY FOLLOWING THE END OF THE DELAY PERIOD.


 


(III)        ELECTION TO DEFER COMMENCEMENT.  THE EXECUTIVE MAY ELECT TO HAVE
THE SPECIAL PENSION BENEFIT COMMENCE ON A DATE LATER THAN THE COMMENCEMENT DATE,
BUT ONLY IF (A) SUCH ALTERNATIVE DATE IS PERMITTED TO BE A COMMENCEMENT DATE FOR
PAYMENT UNDER THE GENERAL ELECTRIC COMPANY PENSION PLAN, AS AMENDED AND RESTATED
AS OF JULY 1, 2003, A COPY OF WHICH IS ON FILE WITH THE CORPORATE SECRETARY OF
THE COMPANY (THE “GE PLAN”) AND (B) SUCH ELECTION TO DELAY THE COMMENCEMENT DATE
SATISFIES THE SUBSEQUENT DEFERRAL ELECTION REQUIREMENTS UNDER SECTION 409A.  IN
THE EVENT OF ANY SUCH ELECTION, THE ANNUAL AMOUNT SHALL BE ADJUSTED IN
ACCORDANCE WITH THE TERMS OF THE GE PLAN.


 


(IV)       FORM OF PAYMENT.  THE EXECUTIVE MAY ELECT TO HAVE THE SPECIAL PENSION
BENEFIT BE PAID IN A FORM OTHER THAN THE FORM OF THE NORMAL BENEFIT, BUT ONLY IF
(A) SUCH ALTERNATIVE FORM IS PERMITTED UNDER THE GE PLAN AND (B) SUCH ELECTION
TO CHANGE THE FORM OF PAYMENT SATISFIES THE REQUIREMENTS FOR SUBSEQUENT
ELECTIONS TO CHANGE THE FORM OF PAYMENT UNDER SECTION 409A.  IN THE EVENT OF ANY
SUCH ELECTION, THE ANNUAL AMOUNT SHALL BE ADJUSTED TO REFLECT THE APPLICABLE
FORM OF PAYMENT IN ACCORDANCE WITH THE TERMS OF THE GE PLAN.


 


(V)        ADMINISTRATION OF SPECIAL PENSION BENEFIT.  THE SPECIAL PENSION
BENEFIT SHALL BE ADMINISTERED BY THE BOARD, OR A COMMITTEE THEREOF, IN
ACCORDANCE WITH THE TERMS AND PURPOSES OF SECTION 7(B).  THE BOARD, OR A
COMMITTEE THEREOF, SHALL HAVE THE SOLE AND ABSOLUTE DISCRETIONARY DUTY AND
AUTHORITY TO INTERPRET THE PROVISIONS OF SECTION 7(B) AND THE GE PLAN AS IT
PERTAINS TO SECTION 7(B) AND DETERMINE THE AMOUNT AND MANNER OF PAYMENTS OF THE
SPECIAL PENSION BENEFIT DUE TO THE EXECUTIVE.


 


(VI)       NO OFF-SET; UNSECURED CREDITOR.  IN NO EVENT SHALL THE SPECIAL
PENSION BENEFIT BE REDUCED BY ANY AMOUNTS OTHERWISE PAYABLE TO THE EXECUTIVE
UNDER THE GE PLAN.  THE EXECUTIVE’S RIGHTS TO THE SPECIAL PENSION BENEFIT SHALL
BE SOLELY THOSE OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY, AND NOTHING
HEREIN SHALL BE DEEMED TO GIVE THE EXECUTIVE ANY RIGHT TO PARTICULAR ASSETS OF
THE COMPANY OR TO REQUIRE THE COMPANY TO ESTABLISH A FUND OR TRUST FOR THE
BENEFIT OF THE EXECUTIVE OR OTHERWISE SET ASIDE ASSETS FOR HIS BENEFIT.


 


(C)              VACATIONS.  THE EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS
PAID VACATION DURING EACH YEAR OF THE TERM.  THE EXECUTIVE SHALL ALSO BE
ENTITLED TO ALL PAID HOLIDAYS AND PERSONAL DAYS GIVEN BY THE COMPANY TO ITS
SENIOR EXECUTIVES.


 


(D)              RELOCATION.  IF THE EXECUTIVE RELOCATES HIS RESIDENCE AT THE
REQUEST OF THE COMPANY DURING THE TERM, THE COMPANY SHALL, CONSISTENT WITH ITS

 

5

--------------------------------------------------------------------------------


 


RELOCATION POLICIES AND SUBJECT TO SECTION 10(D)(III), REIMBURSE THE EXECUTIVE
FOR THE EXECUTIVE’S EXPENSES INCURRED FOR RELOCATING HIMSELF AND HIS IMMEDIATE
FAMILY.


 


(E)              INDEMNIFICATION.  THE COMPANY AND ITS SUCCESSORS AND/OR ASSIGNS
WILL INDEMNIFY AND DEFEND THE EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW OF THE JURISDICTION IN WHICH THE COMPANY IS INCORPORATED AND THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY WITH RESPECT TO ANY CLAIMS THAT MAY BE
BROUGHT AGAINST THE EXECUTIVE ARISING OUT OF ANY ACTION TAKEN OR NOT TAKEN IN
THE EXECUTIVE’S CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS
AFFILIATES.  IN ADDITION, THE EXECUTIVE SHALL BE COVERED, IN RESPECT OF THE
EXECUTIVE’S ACTIVITIES AS A DIRECTOR AND OFFICER OF THE COMPANY OR ANY OF ITS
AFFILIATES, BY THE COMPANY’S DIRECTORS AND OFFICERS LIABILITY POLICY OR OTHER
COMPARABLE POLICIES OBTAINED BY THE COMPANY’S SUCCESSORS, TO THE FULLEST EXTENT
PERMITTED BY SUCH POLICIES.  THE COMPANY’S INDEMNIFICATION OBLIGATIONS UNDER
THIS SECTION 7(E) SHALL REMAIN IN EFFECT FOLLOWING THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT WITH THE COMPANY.


 


SECTION 8.               TERMINATION.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY
BE TERMINATED UNDER THE FOLLOWING CIRCUMSTANCES:


 


(A)              DEATH.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE
UPON THE EXECUTIVE’S DEATH.  UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
HEREUNDER AS A RESULT OF THIS SECTION 8(A), THE EXECUTIVE’S ESTATE SHALL BE
ENTITLED TO RECEIVE (I) HIS BASE SALARY THROUGH THE DATE OF TERMINATION,
(II) ANY EARNED BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRECEDING THE FISCAL
YEAR IN WHICH THE TERMINATION OCCURS, (III) A PRO-RATA AMOUNT OF THE ANNUAL
BONUS FOR THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, (IV) THE DOLLAR VALUE
OF ALL ACCRUED AND UNUSED VACATION BASED UPON THE EXECUTIVE’S MOST RECENT LEVEL
OF BASE SALARY (V) ANY VESTED PORTION OF THE RETENTION BONUS, INCLUDING THE
PORTION WHICH VESTS UPON SUCH TERMINATION OF EMPLOYMENT AND (VI) ANY EARNED BUT
UNPAID IPO BONUS.  IN ADDITION, OUTSTANDING EQUITY AWARDS WILL ACCELERATE IN
ACCORDANCE WITH THE TERMS OF THE AGREEMENTS EVIDENCING THE AWARDS.  ALL OTHER
BENEFITS, IF ANY, DUE TO THE EXECUTIVE’S ESTATE FOLLOWING THE EXECUTIVE’S
TERMINATION DUE TO DEATH SHALL BE DETERMINED IN ACCORDANCE WITH THE PLANS,
POLICIES AND PRACTICES OF THE COMPANY; PROVIDED, HOWEVER, THAT THE EXECUTIVE (OR
HIS ESTATE, AS THE CASE MAY BE) SHALL NOT PARTICIPATE IN ANY SEVERANCE PLAN,
POLICY OR PROGRAM OF THE COMPANY.  THE EXECUTIVE’S ESTATE SHALL NOT ACCRUE ANY
ADDITIONAL COMPENSATION (INCLUDING ANY BASE SALARY OR ANNUAL BONUS) OR OTHER
BENEFITS UNDER THIS AGREEMENT FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  THE
AMOUNTS PAYABLE PURSUANT TO THIS SECTION 8(A) (OTHER THAN WITH RESPECT TO THE
PAYMENTS UNDER CLAUSE (VI), WHICH ARE SUBJECT TO SECTION 4(C)(V)) SHALL BE PAID,
IN LUMP SUM, AS SOON AS PRACTICABLE FOLLOWING SUCH TERMINATION, BUT IN NO EVENT
LATER THAN 30 DAYS AFTER THE DATE OF SUCH TERMINATION.


 


(B)              DISABILITY.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT HEREUNDER FOR DISABILITY.  “DISABILITY” SHALL MEAN THE EXECUTIVE’S
INABILITY, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO SUBSTANTIALLY PERFORM THE
EXECUTIVE’S DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT FOR A PERIOD OF 180
CONSECUTIVE DAYS.  IN CONJUNCTION WITH DETERMINING DISABILITY FOR PURPOSES OF
THIS AGREEMENT, THE EXECUTIVE HEREBY (I) CONSENTS TO ANY SUCH EXAMINATIONS WHICH
ARE RELEVANT TO A DETERMINATION OF

 

6

--------------------------------------------------------------------------------


 


WHETHER THE EXECUTIVE IS MENTALLY AND/OR PHYSICALLY DISABLED AND (II) AGREES TO
FURNISH SUCH MEDICAL INFORMATION AS MAY BE REASONABLY REQUESTED.  UPON ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER PURSUANT TO THIS
SECTION 8(B), THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE (A) HIS BASE SALARY
THROUGH THE DATE OF TERMINATION, (B) ANY EARNED BUT UNPAID ANNUAL BONUS FOR ANY
FISCAL YEAR PRECEDING THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, (C) A
PRO-RATA AMOUNT OF THE ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH THE TERMINATION
OCCURS, (D) THE DOLLAR VALUE OF ALL ACCRUED AND UNUSED VACATION BASED UPON THE
EXECUTIVE’S MOST RECENT LEVEL OF BASE SALARY, (E) ANY VESTED PORTION OF THE
RETENTION BONUS, INCLUDING THE PORTION WHICH VESTS UPON SUCH TERMINATION OF
EMPLOYMENT AND (F) ANY EARNED BUT UNPAID IPO BONUS.  IN ADDITION, OUTSTANDING
EQUITY AWARDS WILL ACCELERATE IN ACCORDANCE WITH THE TERMS OF THE AGREEMENTS
EVIDENCING THE AWARDS.  ALL OTHER BENEFITS, IF ANY, DUE TO THE EXECUTIVE
FOLLOWING THE EXECUTIVE’S TERMINATION BY THE COMPANY FOR DISABILITY SHALL BE
DETERMINED IN ACCORDANCE WITH THE PLANS, POLICIES AND PRACTICES OF THE COMPANY;
PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL NOT PARTICIPATE IN ANY SEVERANCE
PLAN, POLICY OR PROGRAM OF THE COMPANY.  THE EXECUTIVE SHALL NOT ACCRUE ANY
ADDITIONAL COMPENSATION (INCLUDING ANY BASE SALARY OR ANNUAL BONUS) OR OTHER
BENEFITS UNDER THIS AGREEMENT FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  THE
AMOUNTS PAYABLE PURSUANT TO THIS SECTION 8(B) (OTHER THAN WITH RESPECT TO THE
PAYMENTS UNDER CLAUSE (E), WHICH ARE SUBJECT TO SECTION 4(C)(I) AND THE PAYMENTS
UNDER CLAUSE (F) WHICH ARE SUBJECT TO SECTION 4(C)(V)) SHALL BE PAID, IN LUMP
SUM, AS SOON AS PRACTICABLE FOLLOWING SUCH TERMINATION, BUT IN NO EVENT LATER
THAN 30 DAYS AFTER THE DATE OF SUCH TERMINATION.


 


(C)              TERMINATION FOR CAUSE; VOLUNTARY TERMINATION.


 


(I)          AT ANY TIME DURING THE TERM, (A) THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR “CAUSE” (AS DEFINED BELOW) BY WRITTEN
NOTICE, SPECIFYING THE GROUNDS FOR CAUSE IN REASONABLE DETAIL, AND (B) THE
EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER “VOLUNTARILY” (THAT IS, OTHER
THAN BY DEATH, DISABILITY OR FOR GOOD REASON, IN ACCORDANCE WITH SECTION 8(A),
8(B) OR 8(D)).  “CAUSE” SHALL MEAN:  (I) ANY CONVICTION BY A COURT OF, OR ENTRY
OF A PLEADING OF GUILTY OR NOLO CONTENDERE BY THE EXECUTIVE WITH RESPECT TO, A
FELONY OR ANY LESSER CRIME INVOLVING MORAL TURPITUDE OR A MATERIAL ELEMENT OF
WHICH IS FRAUD OR DISHONESTY; (II) THE EXECUTIVE’S WILLFUL DISHONESTY OF A
SUBSTANTIAL NATURE TOWARDS THE COMPANY AND ANY OF ITS SUBSIDIARIES; (III) THE
EXECUTIVE’S MATERIAL BREACH OF THIS AGREEMENT, WHICH BREACH IS NOT CURED BY THE
EXECUTIVE TO THE REASONABLE SATISFACTION OF THE COMPANY WITHIN 30 BUSINESS DAYS
OF THE DATE THE COMPANY DELIVERS WRITTEN NOTICE OF SUCH BREACH TO THE EXECUTIVE;
OR (IV) THE EXECUTIVE’S MATERIAL, KNOWING AND INTENTIONAL FAILURE TO COMPLY WITH
MATERIAL APPLICABLE LAWS WITH RESPECT TO THE EXECUTION OF THE COMPANY’S AND ITS
SUBSIDIARIES’ BUSINESS OPERATIONS, INCLUDING, WITHOUT LIMITATION, A KNOWING AND
INTENTIONAL FAILURE TO COMPLY WITH THE PREVENTION OF CORRUPTION ACT OF INDIA,
1988 OR THE FOREIGN CORRUPT PRACTICES ACT 1977 OF THE US CONGRESS, AS AMENDED;
PROVIDED, THAT IF ALL OF THE FOLLOWING CONDITIONS EXIST, THERE WILL BE A
PRESUMPTION THAT THE EXECUTIVE HAS ACTED IN ACCORDANCE WITH SUCH APPLICABLE
LAWS, THE EXECUTIVE IS FOLLOWING, IN GOOD FAITH, THE WRITTEN ADVICE OF COUNSEL,
SUCH COUNSEL HAVING BEEN APPROVED BY THE BOARD AS OUTSIDE COUNSEL TO THE COMPANY
FOR REGULATORY AND COMPLIANCE MATTERS, IN THE FORM OF A LEGAL MEMORANDUM OR A
WRITTEN LEGAL OPINION, AND THE EXECUTIVE HAS, IN GOOD FAITH, PROVIDED TO SUCH
COUNSEL ALL

 

7

--------------------------------------------------------------------------------



 


ACCURATE AND TRUTHFUL FACTS NECESSARY FOR SUCH COUNSEL TO RENDER SUCH LEGAL
MEMORANDUM OR WRITTEN LEGAL OPINION.


 


(II)         UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER
PURSUANT TO SECTION 8(C) BY THE COMPANY FOR CAUSE, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE (A) HIS BASE SALARY THROUGH THE DATE OF TERMINATION, (B) ANY
EARNED BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR PRECEDING THE FISCAL YEAR IN
WHICH THE TERMINATION OCCURS, (C) THE DOLLAR VALUE OF ALL ACCRUED AND UNUSED
VACATION BASED UPON THE EXECUTIVE’S MOST RECENT LEVEL OF BASE SALARY AND (D) ANY
EARNED BUT UNPAID IPO BONUS.  THE EXECUTIVE SHALL NOT ACCRUE ANY ADDITIONAL
COMPENSATION (INCLUDING ANY BASE SALARY OR ANNUAL BONUS) OR OTHER BENEFITS UNDER
THIS AGREEMENT FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  THE AMOUNTS PAYABLE
PURSUANT TO THIS SECTION 8(C)(II) (OTHER THAN PAYMENTS UNDER CLAUSE (D) WHICH
ARE SUBJECT TO SECTION 4(C)(V)) SHALL BE PAID, IN LUMP SUM, AS SOON AS
PRACTICABLE FOLLOWING SUCH TERMINATION, BUT IN NO EVENT LATER 30 DAYS AFTER THE
DATE OF SUCH TERMINATION.


 


(III)        UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER
PURSUANT TO SECTION 8(C) DUE TO THE EXECUTIVE’S VOLUNTARY TERMINATION, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE (A) HIS BASE SALARY THROUGH THE DATE OF
TERMINATION, (B) ANY EARNED BUT UNPAID ANNUAL BONUS FOR ANY FISCAL YEAR
PRECEDING THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, (C) A PRO-RATA AMOUNT
OF THE ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS (BUT
ONLY IF THE APPLICABLE PERFORMANCE TARGET FOR THE ENTIRETY OF SUCH FISCAL YEAR
IS ACHIEVED), (D) THE DOLLAR VALUE OF ALL ACCRUED AND UNUSED VACATION BASED UPON
THE EXECUTIVE’S MOST RECENT LEVEL OF BASE SALARY, (E) ANY VESTED PORTION OF THE
RETENTION BONUS AND (F) ANY EARNED BUT UNPAID IPO BONUS.  IN ADDITION,
OUTSTANDING EQUITY AWARDS WILL ACCELERATE IN ACCORDANCE WITH THE TERMS OF THE
AGREEMENTS EVIDENCING THE AWARDS.  THE EXECUTIVE SHALL NOT ACCRUE ANY ADDITIONAL
COMPENSATION (INCLUDING ANY BASE SALARY OR ANNUAL BONUS) OR OTHER BENEFITS UNDER
THIS AGREEMENT FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  THE AMOUNTS PAYABLE
PURSUANT TO THIS SECTION 8(C)(III) (OTHER THAN WITH RESPECT TO THE PAYMENTS
UNDER CLAUSE (C) WHICH SHALL BE PAID ON OR AFTER THE FIRST DAY (BUT IN NO EVENT
LATER THAN THE FIFTEENTH DAY OF THE THIRD MONTH) OF THE FISCAL YEAR FOLLOWING
THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS, THE PAYMENTS UNDER CLAUSE
(E) WHICH ARE SUBJECT TO SECTION 4(C)(I) AND THE PAYMENTS UNDER CLAUSE (F) WHICH
ARE SUBJECT TO SECTION 4(C)(V)) SHALL BE PAID, IN LUMP SUM, AS SOON AS
PRACTICABLE FOLLOWING SUCH TERMINATION, BUT IN NO EVENT LATER THAN 30 DAYS AFTER
THE DATE OF SUCH TERMINATION.


 


(IV)       ALL OTHER BENEFITS, IF ANY, DUE TO THE EXECUTIVE FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR CAUSE OR DUE TO VOLUNTARY TERMINATION
PURSUANT TO SECTION 8(C) SHALL BE DETERMINED IN ACCORDANCE WITH THE PLANS,
POLICIES AND PRACTICES OF THE COMPANY; PROVIDED, HOWEVER, THAT THE EXECUTIVE
SHALL NOT PARTICIPATE IN ANY SEVERANCE PLAN, POLICY OR PROGRAM OF THE COMPANY.


 


(D)           TERMINATION FOR GOOD REASON OR WITHOUT CAUSE.


 


(I)          AT ANY TIME DURING THE TERM, (A) THE EXECUTIVE MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR “GOOD REASON” (AS DEFINED

 

8

--------------------------------------------------------------------------------


 


BELOW) AND (B) THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER
WITHOUT CAUSE (AND OTHER THAN FOR DEATH OR DISABILITY).  “GOOD REASON” SHALL
MEAN THE OCCURRENCE, WITHOUT THE EXECUTIVE’S PRIOR WRITTEN CONSENT, OF ANY OF
THE FOLLOWING EVENTS:  (I) A REDUCTION IN THE NATURE OR SCOPE OF THE EXECUTIVE’S
AUTHORITY OR DUTIES FROM THOSE CONTEMPLATED BY THIS AGREEMENT; (II) A REDUCTION
IN THE THEN CURRENT BASE SALARY, TARGET ANNUAL BONUS OR FRINGE BENEFITS SPECIFIC
TO THE EXECUTIVE; OR (III) CAUSING OR REQUIRING THE EXECUTIVE TO REPORT TO ANY
PERSON OTHER THAN THE BOARD; PROVIDED, HOWEVER, THAT ANY SUCH EVENT DESCRIBED IN
(I), (II) OR (III) ABOVE SHALL NOT CONSTITUTE GOOD REASON UNLESS AND UNTIL THE
EXECUTIVE SHALL HAVE PROVIDED THE COMPANY WITH NOTICE OF SUCH EVENT AND THE
COMPANY SHALL HAVE FAILED TO REMEDY SUCH EVENT WITHIN 30 DAYS OF RECEIPT OF SUCH
NOTICE.


 


(II)         UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER
PURSUANT TO SECTION 8(D), THE EXECUTIVE SHALL RECEIVE THE FOLLOWING PAYMENTS:
 (A) PAYMENT OF AN AMOUNT EQUAL TO THE SUM OF (I) ANY EARNED BUT UNPAID BASE
SALARY THROUGH THE DATE OF TERMINATION, (II) ANY EARNED BUT UNPAID BONUS FOR ANY
FISCAL YEAR PRECEDING THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, (III) A
PRO-RATA AMOUNT OF THE ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH THE TERMINATION
OCCURS AND (IV) THE DOLLAR VALUE OF ALL ACCRUED AND UNUSED VACATION BASED UPON
THE EXECUTIVE’S MOST RECENT LEVEL OF BASE SALARY, (B) PAYMENT OF ANY VESTED
PORTION OF THE RETENTION BONUS, INCLUDING THE PORTION WHICH VESTS UPON SUCH
TERMINATION OF EMPLOYMENT,  (C) PAYMENT OF AN AMOUNT EQUAL TO THE SUM OF (X) TWO
TIMES THE EXECUTIVE’S BASE SALARY (AT THE RATE THEN IN EFFECT) AND (Y) TWO TIMES
THE ANNUAL BONUS THE EXECUTIVE RECEIVED FOR THE FISCAL YEAR PRECEDING THE FISCAL
YEAR IN WHICH THE TERMINATION OCCURS AND (D) ANY EARNED BUT UNPAID IPO BONUS. 
THE AMOUNTS PAYABLE PURSUANT TO THE FOREGOING SENTENCE IN SECTION 8(D) (OTHER
THAN WITH RESPECT TO THE PAYMENTS UNDER CLAUSE (D) WHICH ARE SUBJECT TO
SECTION 4(C)(V)) SHALL BE PAID, IN LUMP SUM, WITHIN SIXTY (60) DAYS FOLLOWING
THE EXECUTIVE’S SEPARATION FROM SERVICE WITH THE COMPANY (AS DEFINED IN
SECTION 1.409A-1(H) OF THE 409A REGULATIONS).  IN ADDITION, OUTSTANDING EQUITY
AWARDS WILL ACCELERATE IN ACCORDANCE WITH THE TERMS OF THE AGREEMENTS EVIDENCING
THE AWARDS.


 


(III)        IN ADDITION, THE COMPANY SHALL CONTINUE TO PROVIDE, AT THE
COMPANY’S COST, HEALTH BENEFITS TO THE EXECUTIVE AND HIS SPOUSE AND OTHER
ELIGIBLE DEPENDENTS AT THE SAME LEVEL OF COVERAGE AND BENEFITS AS IS PROVIDED TO
U.S.-BASED SENIOR EXECUTIVES OF THE COMPANY FOR THE TWO-YEAR PERIOD FOLLOWING
THE DATE OF THE EXECUTIVE’S TERMINATION; PROVIDED, THAT THE COMPANY’S OBLIGATION
TO PROVIDE ANY SUCH HEALTH BENEFITS SHALL CEASE WITH RESPECT TO EACH SUCH HEALTH
BENEFITS AT THE TIME THE EXECUTIVE AND HIS SPOUSE AND OTHER ELIGIBLE DEPENDENTS
BECOME ELIGIBLE FOR SUCH HEALTH BENEFITS FROM ANOTHER EMPLOYER.  TO THE EXTENT
THAT THE PROVISION OF HEALTH BENEFITS IS NOT PERMISSIBLE AFTER TERMINATION OF
EMPLOYMENT UNDER THE TERMS OF THE BENEFIT PLANS OF THE COMPANY THEN IN EFFECT,
THE COMPANY SHALL PAY TO THE EXECUTIVE SUCH AMOUNT AS IS NECESSARY TO PROVIDE
THE EXECUTIVE, AFTER TAX, WITH AN AMOUNT EQUAL TO THE COST OF ACQUIRING, FOR THE
EXECUTIVE AND HIS SPOUSE AND OTHER ELIGIBLE DEPENDENTS, ON A NON-GROUP BASIS,
FOR THE REQUIRED PERIOD, THOSE HEALTH BENEFITS THAT WOULD OTHERWISE BE LOST TO
THE EXECUTIVE AND HIS SPOUSE AND OTHER ELIGIBLE DEPENDENTS AS A RESULT OF THE
EXECUTIVE’S TERMINATION.  ALL OTHER BENEFITS, IF ANY, DUE THE EXECUTIVE
FOLLOWING A TERMINATION PURSUANT TO SECTION 8(D) SHALL BE DETERMINED IN
ACCORDANCE WITH THE PLANS, POLICIES AND PRACTICES OF THE COMPANY; PROVIDED,
HOWEVER, THAT THE EXECUTIVE SHALL NOT PARTICIPATE IN ANY SEVERANCE PLAN, POLICY

 

9

--------------------------------------------------------------------------------


 


OR PROGRAM OF THE COMPANY.  THE EXECUTIVE SHALL NOT ACCRUE ANY ADDITIONAL
COMPENSATION (INCLUDING ANY BASE SALARY OR ANNUAL BONUS) OR OTHER BENEFITS UNDER
THIS AGREEMENT FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  ANY IN-KIND HEALTH
BENEFITS COVERAGE (OR ANY PAYMENTS FOR SUCH COVERAGE) PROVIDED IN ANY ONE
CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT OF IN-KIND BENEFITS (OR ANY PAYMENTS)
IN ANY SUBSEQUENT CALENDAR YEAR FOR WHICH THE HEALTH CARE COVERAGE IS TO BE
PROVIDED HEREUNDER AND THE RIGHT TO CONTINUED HEALTH CARE BENEFITS (OR PAYMENTS
THEREFOR) CANNOT BE LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT.


 


(E)           EXECUTION OF RELEASE OF ALL CLAIMS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT ANY AND ALL PAYMENTS AND BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED
UNDER SECTION 8(D) (OTHER THAN THE ACCELERATION OF ANY EQUITY AWARDS) ARE
CONDITIONAL UPON, AND SUBJECT TO, THE EXECUTIVE’S EXECUTION OF A MUTUAL RELEASE
AND WAIVER OF CLAIMS IN THE FORM ATTACHED HERETO AS EXHIBIT A.  THE RELEASE MUST
BE EXECUTED BY THE EXECUTIVE AND THE COMPANY AND EFFECTIVE ON OR PRIOR TO THE
60TH DAY AFTER THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY.


 


(F)            NOTICE OF TERMINATION.  ANY PURPORTED TERMINATION OF EMPLOYMENT
BY THE COMPANY OR THE EXECUTIVE SHALL BE COMMUNICATED BY A WRITTEN NOTICE OF
TERMINATION TO THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, DELIVERED IN
ACCORDANCE WITH SECTION 10(F) HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE
OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THE AGREEMENT RELIED UPON, THE DATE OF TERMINATION, AND
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED. 
THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT SHALL BE THE DATE SO
STATED IN THE NOTICE OF TERMINATION, WHICH DATE, IN THE EVENT OF A TERMINATION
INITIATED BY THE EXECUTIVE OR BY THE COMPANY PURSUANT TO SECTION 8(D) SHALL BE
NO LESS THAN 30 DAYS FOLLOWING THE DELIVERY OF A NOTICE OF TERMINATION OR IN THE
EVENT OF A TERMINATION INITIATED BY THE EXECUTIVE PURSUANT TO SECTION 8(C) SHALL
BE NO LESS THAN 30 DAYS FOLLOWING THE DELIVERY OF A NOTICE OF TERMINATION;
PROVIDED, HOWEVER, THAT IN THE CASE OF A TERMINATION FOR CAUSE BY THE COMPANY,
THE DATE OF TERMINATION SHALL BE THE DATE THE NOTICE OF TERMINATION IS DELIVERED
IN ACCORDANCE WITH SECTION 8(C).


 


SECTION 9.               RESTRICTIVE COVENANTS.


 


(A)              NONCOMPETITION.  IN CONSIDERATION OF THE PAYMENTS BY THE
COMPANY TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, THE EXECUTIVE HEREBY
COVENANTS AND AGREES THAT, DURING THE TERM AND FOR THE ONE-YEAR PERIOD FOLLOWING
THE DATE OF THE EXECUTIVE’S TERMINATION FOR ANY REASON, THE EXECUTIVE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, ENGAGE IN “COMPETITION” (AS
DEFINED BELOW) WITH THE COMPANY, THE PRIOR EMPLOYERS OR ANY OF THEIR RESPECTIVE
AFFILIATES OR SUBSIDIARIES (COLLECTIVELY, THE “COMPANY GROUP”).  FOR PURPOSES OF
THIS AGREEMENT, IF THE EXECUTIVE TAKES ANY OF THE FOLLOWING ACTIONS HE SHALL BE
ENGAGED IN “COMPETITION”:  ENGAGING IN OR CARRYING ON, DIRECTLY OR INDIRECTLY,
ANY ENTERPRISE, WHETHER AS AN ADVISOR, PRINCIPAL, AGENT, PARTNER, OFFICER,
DIRECTOR, EMPLOYEE, STOCKHOLDER, ASSOCIATE OR CONSULTANT TO ANY OF THE FIVE
ENTITIES

 

10

--------------------------------------------------------------------------------



 


LISTED ON THE COMPETITOR LIST ATTACHED AS EXHIBIT B HERETO, OR ANY SUCCESSOR OF
ANY SUCH ENTITY, WHICH COMPETITOR LIST MAY BE AMENDED ANNUALLY BY THE BOARD, OR
A COMMITTEE THEREOF, TO ADD OR DELETE ENTITIES FROM SUCH LIST PROVIDED THAT IN
NO EVENT SHALL THE NUMBER OF ENTITIES NAMED ON SUCH LIST EXCEED FIVE. 
NOTWITHSTANDING THE FOREGOING, “COMPETITION” SHALL NOT INCLUDE THE PASSIVE
OWNERSHIP OF SECURITIES IN ANY ENTITY LISTED ON EXHIBIT B AND EXERCISE OF RIGHTS
APPURTENANT THERETO, SO LONG AS SUCH SECURITIES REPRESENT NO MORE THAN TWO
PERCENT (2%) OF THE VOTING POWER OF ALL SECURITIES OF SUCH ENTERPRISE.


 


(B)              NONSOLICITATION; NO-HIRE.  IN FURTHER CONSIDERATION OF THE
PAYMENTS BY THE COMPANY TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, THE
EXECUTIVE HEREBY COVENANTS AND AGREES THAT, DURING THE TERM AND FOR THE TWO-YEAR
PERIOD FOLLOWING THE DATE OF THE EXECUTIVE’S TERMINATION FOR ANY REASON, THE
EXECUTIVE SHALL NOT KNOWINGLY (I) ATTEMPT TO INFLUENCE, PERSUADE OR INDUCE, OR
ASSIST ANY OTHER PERSON IN SO INFLUENCING, PERSUADING OR INDUCING, ANY EMPLOYEE
OR INDEPENDENT CONTRACTOR OF THE COMPANY GROUP TO GIVE UP, OR TO NOT COMMENCE,
EMPLOYMENT OR A BUSINESS RELATIONSHIP WITH THE COMPANY GROUP, (II) UNLESS
OTHERWISE IN CONTRAVENTION OF APPLICABLE LAW, DIRECTLY, OR INDIRECTLY THROUGH
DIRECTION TO ANY THIRD PARTY, HIRE OR ENGAGE, OR CAUSE TO BE HIRED OR ENGAGED,
ANY PERSON WHO IS OR WAS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE COMPANY
GROUP, OR (III) ATTEMPT TO INFLUENCE, PERSUADE OR INDUCE, OR ASSIST ANY OTHER
PERSON IN SO INFLUENCING, PERSUADING OR INDUCING, ANY AGENT, CONSULTANT, VENDOR,
SUPPLIER OR CUSTOMER OF THE COMPANY GROUP TO GIVE UP OR NOT COMMENCE, A BUSINESS
RELATIONSHIP WITH THE COMPANY GROUP.


 


(C)              CONFIDENTIAL INFORMATION.  THE EXECUTIVE ACKNOWLEDGES THAT THE
COMPANY GROUP HAS A LEGITIMATE AND CONTINUING PROPRIETARY INTEREST IN THE
PROTECTION OF ITS CONFIDENTIAL INFORMATION AND THAT IT HAS INVESTED SUBSTANTIAL
SUMS AND WILL CONTINUE TO INVEST SUBSTANTIAL SUMS TO DEVELOP, MAINTAIN AND
PROTECT SUCH CONFIDENTIAL INFORMATION.  DURING THE TERM AND AT ALL TIMES
THEREAFTER, THE EXECUTIVE SHALL NOT, EXCEPT WITH THE WRITTEN CONSENT OF THE
COMPANY OR IN CONNECTION WITH CARRYING OUT THE EXECUTIVE’S DUTIES OR
RESPONSIBILITIES HEREUNDER, FURNISH OR MAKE ACCESSIBLE TO ANYONE OR USE FOR THE
EXECUTIVE’S OWN BENEFIT ANY TRADE SECRETS, CONFIDENTIAL OR PROPRIETARY
INFORMATION OF THE COMPANY GROUP, INCLUDING ITS BUSINESS PLANS, MARKETING PLANS,
STRATEGIES, SYSTEMS, PROGRAMS, METHODS, EMPLOYEE LISTS, COMPUTER PROGRAMS,
INSURANCE PROFILES AND CLIENT LISTS; PROVIDED, THAT SUCH PROTECTED INFORMATION
SHALL NOT INCLUDE INFORMATION KNOWN TO THE PUBLIC OR OTHERWISE IN THE PUBLIC
DOMAIN WITHOUT VIOLATION BY THE EXECUTIVE OF THIS SECTION 9(C).  NOTWITHSTANDING
THE FOREGOING, THE EXECUTIVE MAY DISCLOSE CONFIDENTIAL INFORMATION WHEN REQUIRED
TO DO SO BY A COURT OF COMPETENT JURISDICTION, BY ANY GOVERNMENTAL AGENCY HAVING
SUPERVISORY AUTHORITY OVER THE BUSINESS OF THE COMPANY GROUP OR BY ANY
ADMINISTRATIVE BODY OR LEGISLATIVE BODY (INCLUDING A COMMITTEE THEREOF) WITH
JURISDICTION TO ORDER THE EXECUTIVE TO DIVULGE, DISCLOSE OR MAKE ACCESSIBLE SUCH
INFORMATION; PROVIDED, FURTHER, THAT IN THE EVENT THAT EXECUTIVE IS ORDERED BY A
COURT OR OTHER GOVERNMENT AGENCY TO DISCLOSE ANY CONFIDENTIAL INFORMATION, THE
EXECUTIVE SHALL (I) PROMPTLY NOTIFY THE COMPANY OF SUCH ORDER, (II) AT THE
WRITTEN REQUEST OF THE COMPANY, DILIGENTLY CONTEST SUCH ORDER AT THE SOLE
EXPENSE OF THE COMPANY AS EXPENSES OCCUR, AND (III) AT THE WRITTEN REQUEST OF
THE COMPANY, SEEK TO OBTAIN, AT THE SOLE EXPENSE OF THE COMPANY, SUCH
CONFIDENTIAL TREATMENT AS MAY BE AVAILABLE UNDER APPLICABLE LAWS FOR ANY
INFORMATION DISCLOSED UNDER SUCH ORDER.

 

11

--------------------------------------------------------------------------------


 


(D)              PROPERTY OF THE COMPANY.  ALL MEMORANDA, NOTES, LISTS, RECORDS
AND OTHER DOCUMENTS OR PAPERS (AND ALL COPIES THEREOF) RELATING TO THE COMPANY
GROUP, WHETHER WRITTEN OR STORED ON ELECTRONIC MEDIA, MADE OR COMPILED BY OR ON
BEHALF OF THE EXECUTIVE IN THE COURSE OF THE EXECUTIVE’S EMPLOYMENT, OR MADE
AVAILABLE TO THE EXECUTIVE IN THE COURSE OF THE EXECUTIVE’S EMPLOYMENT, RELATING
TO THE COMPANY GROUP, OR TO ANY ENTITY WHICH MAY HEREAFTER BECOME AN AFFILIATE
THEREOF, BUT EXCLUDING THE EXECUTIVE’S PERSONAL EFFECTS, ROLODEXES AND SIMILAR
ITEMS, SHALL BE THE PROPERTY OF THE COMPANY, AND SHALL, EXCEPT AS OTHERWISE
AGREED BY THE COMPANY IN WRITING, BE DELIVERED TO THE COMPANY PROMPTLY UPON THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON OR AT
ANY OTHER TIME UPON REQUEST.


 


(E)              DEVELOPMENTS THE PROPERTY OF THE COMPANY.  ALL DISCOVERIES,
INVENTIONS, IDEAS, TECHNOLOGY, FORMULAS, DESIGNS, SOFTWARE, PROGRAMS,
ALGORITHMS, PRODUCTS, SYSTEMS, APPLICATIONS, PROCESSES, PROCEDURES, METHODS AND
IMPROVEMENTS AND ENHANCEMENTS CONCEIVED, DEVELOPED OR OTHERWISE MADE OR CREATED
OR PRODUCED BY THE EXECUTIVE ALONE OR WITH OTHERS, AT ANY TIME DURING HIS
EMPLOYMENT WITH THE COMPANY, AND IN ANY WAY RELATING TO THE BUSINESS ACTIVITIES
WHICH ARE THE SAME AS OR SUBSTANTIALLY SIMILAR TO BUSINESS ACTIVITIES CARRIED ON
BY THE COMPANY GROUP OR BEING DEFINITELY PLANNED BY THE COMPANY GROUP (THE
“BUSINESS”), OR THE PRODUCTS OR SERVICES OF THE COMPANY GROUP, WHETHER OR NOT
SUBJECT TO PATENT, COPYRIGHT OR OTHER PROTECTION AND WHETHER OR NOT REDUCED TO
TANGIBLE FORM (“DEVELOPMENTS”), SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY.  THE EXECUTIVE AGREES TO, AND HEREBY DOES, ASSIGN TO THE COMPANY,
WITHOUT ANY FURTHER CONSIDERATION, ALL OF THE EXECUTIVE’S RIGHT, TITLE AND
INTEREST THROUGHOUT THE WORLD IN AND TO ALL DEVELOPMENTS.  THE EXECUTIVE AGREES
THAT ALL SUCH DEVELOPMENTS THAT ARE COPYRIGHTABLE MAY CONSTITUTE WORKS MADE FOR
HIRE UNDER THE COPYRIGHT LAWS OF THE UNITED STATES AND, AS SUCH, ACKNOWLEDGES
THAT THE COMPANY OR ONE OF THE MEMBERS OF THE COMPANY GROUP, AS THE CASE MAY BE,
IS THE AUTHOR OF SUCH DEVELOPMENTS AND OWNS ALL OF THE RIGHTS COMPRISED IN THE
COPYRIGHT OF SUCH DEVELOPMENTS AND THE EXECUTIVE HEREBY ASSIGNS TO THE COMPANY
WITHOUT ANY FURTHER CONSIDERATION ALL OF THE RIGHTS COMPRISED IN THE COPYRIGHT
AND OTHER PROPRIETARY RIGHTS THE EXECUTIVE MAY HAVE IN ANY SUCH DEVELOPMENT TO
THE EXTENT THAT IT MIGHT NOT BE CONSIDERED A WORK MADE FOR HIRE.  THE EXECUTIVE
SHALL MAKE AND MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL DEVELOPMENTS
AND SHALL DISCLOSE ALL DEVELOPMENTS PROMPTLY, FULLY AND IN WRITING TO THE
COMPANY PROMPTLY AFTER DEVELOPMENT OF THE SAME, AND AT ANY TIME UPON REQUEST.


 


(F)               ENFORCEMENT.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF SECTIONS 9(A), (B), (C) AND (D) HEREIN WOULD BE INADEQUATE AND, IN
RECOGNITION OF THIS FACT, THE EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A
BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY
SHALL BE ENTITLED TO OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR
ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.  IN ADDITION, THE
COMPANY SHALL BE ENTITLED TO IMMEDIATELY CEASE PAYING ANY AMOUNTS REMAINING DUE
OR PROVIDING ANY BENEFITS TO THE EXECUTIVE PURSUANT TO SECTION 8 IN THE EVENT
THAT THE EXECUTIVE HAS VIOLATED ANY PROVISION OF SECTION 9(A) OR HAS MATERIALLY
BREACHED ANY OF HIS OBLIGATIONS UNDER SECTIONS 9(B), (C), (D) AND (E) OF THIS
AGREEMENT.  THE EXECUTIVE

 

12

--------------------------------------------------------------------------------


 


UNDERSTANDS THAT THE PROVISIONS OF SECTIONS 9(A) AND 9(B) MAY LIMIT HIS ABILITY
TO EARN A LIVELIHOOD IN A BUSINESS SIMILAR TO THE BUSINESS BUT HE NEVERTHELESS
AGREES AND HEREBY ACKNOWLEDGES THAT (I) SUCH PROVISIONS DO NOT IMPOSE A GREATER
RESTRAINT THAN IS NECESSARY TO PROTECT THE GOODWILL OR OTHER BUSINESS INTERESTS
OF THE COMPANY, (II) SUCH PROVISIONS CONTAIN REASONABLE LIMITATIONS AS TO TIME
AND SCOPE OF ACTIVITY TO BE RESTRAINED, (III) SUCH PROVISIONS ARE NOT HARMFUL TO
THE GENERAL PUBLIC, (IV) SUCH PROVISIONS ARE NOT UNDULY BURDENSOME TO THE
EXECUTIVE, AND (V) THE CONSIDERATION PROVIDED HEREUNDER IS SUFFICIENT TO
COMPENSATE THE EXECUTIVE FOR THE RESTRICTIONS CONTAINED IN SECTIONS 9(A) AND
9(B).  IN CONSIDERATION OF THE FOREGOING AND IN LIGHT OF THE EXECUTIVE’S
EDUCATION, SKILLS AND ABILITIES, THE EXECUTIVE AGREES THAT HE SHALL NOT ASSERT
THAT, AND IT SHOULD NOT BE CONSIDERED THAT, ANY PROVISIONS OF SECTIONS 9(A) AND
9(B) OTHERWISE ARE VOID, VOIDABLE OR UNENFORCEABLE OR SHOULD BE VOIDED OR HELD
UNENFORCEABLE.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH THE
EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN
SECTIONS 9(A) AND 9(B) TO BE REASONABLE, IF A JUDICIAL DETERMINATION IS MADE BY
A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
THE EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT
SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO
SUCH MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


SECTION 10.             MISCELLANEOUS.


 


(A)           EXECUTIVE’S AND COMPANY’S REPRESENTATIONS.  THE EXECUTIVE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT:  (I) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE EXECUTIVE DOES NOT AND SHALL NOT CONFLICT
WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH THE EXECUTIVE IS A PARTY OR BY
WHICH HE IS BOUND; (II) THE EXECUTIVE IS NOT A PARTY TO OR BOUND BY AN
EMPLOYMENT AGREEMENT, NON-COMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH
ANY OTHER PERSON OR ENTITY WHICH WOULD INTERFERE IN ANY MATERIAL RESPECT WITH
THE PERFORMANCE OF HIS DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT THE EXECUTIVE
IS CURRENTLY BOUND BY A CONFIDENTIALITY AGREEMENT WITH GENERAL ELECTRIC
CORPORATION WHICH THE PARTIES HEREBY AGREE WILL NOT MATERIALLY INTERFERE WITH
THE PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER; AND (III) EXECUTIVE SHALL
NOT USE ANY CONFIDENTIAL INFORMATION OR TRADE SECRETS OF ANY PERSON OR PARTY
OTHER THAN THE COMPANY AND ITS SUBSIDIARIES IN CONNECTION WITH THE PERFORMANCE
OF HIS DUTIES HEREUNDER.  THE COMPANY REPRESENTS AND WARRANTS THAT IT IS FULLY
AUTHORIZED AND EMPOWERED TO ENTER INTO THIS AGREEMENT, THAT THE AGREEMENT HAS
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND THAT THE PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT WILL NOT VIOLATE ANY AGREEMENT BETWEEN
IT AND ANY OTHER PERSON, FIRM OR ORGANIZATION.


 


(B)           MITIGATION.  THE EXECUTIVE SHALL HAVE NO DUTY TO MITIGATE HIS
DAMAGES BY SEEKING OTHER EMPLOYMENT AND, SHOULD THE EXECUTIVE ACTUALLY RECEIVE
COMPENSATION FROM ANY SUCH OTHER EMPLOYMENT, THE PAYMENTS REQUIRED HEREUNDER
SHALL

 

13

--------------------------------------------------------------------------------



 


NOT BE REDUCED OR OFFSET BY ANY OTHER COMPENSATION EXCEPT AS SPECIFICALLY
PROVIDED HEREIN.


 


(C)           WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN A
WRITING SIGNED BY THE EXECUTIVE AND AN OFFICER OF THE COMPANY (OTHER THAN THE
EXECUTIVE) DULY AUTHORIZED BY THE BOARD TO EXECUTE SUCH AMENDMENT, WAIVER OR
DISCHARGE.  NO WAIVER BY EITHER PARTY AT ANY TIME OF ANY BREACH OF THE OTHER
PARTY OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(D)           COMPLIANCE WITH SECTION 409A OF THE CODE.


 


(I)          IT IS INTENDED THAT THIS AGREEMENT BE INTERPRETED AND ADMINISTERED
TO PREVENT TAXATION UNDER SECTION 409A OF THE CODE.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY IN THIS AGREEMENT, NO PAYMENTS OR BENEFITS TO WHICH
THE EXECUTIVE BECOMES ENTITLED UNDER THIS AGREEMENT SHALL BE MADE OR PAID TO THE
EXECUTIVE PRIOR TO THE EARLIER OF (I) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD
MEASURED FROM THE DATE OF HIS “SEPARATION FROM SERVICE” WITH THE COMPANY (AS
SUCH TERM IS DEFINED IN SECTION 409A-1(H) OF THE 409A REGULATIONS) OR (II) THE
DATE OF THE EXECUTIVE’S DEATH, IF THE EXECUTIVE IS DEEMED AT THE TIME OF SUCH
SEPARATION FROM SERVICE A “KEY EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER
CODE SECTION 416(I) AND THE COMPANY’S STOCK IS PUBLICLY TRADED ON AN ESTABLISHED
SECURITIES MARKET AND SUCH DELAYED COMMENCEMENT IS OTHERWISE REQUIRED IN ORDER
TO AVOID A PROHIBITED DISTRIBUTION UNDER CODE SECTION 409A(A)(2).  UPON THE
EXPIRATION OF THE APPLICABLE CODE SECTION 409A(A)(2) DEFERRAL PERIOD, ALL
PAYMENTS DEFERRED PURSUANT TO THIS SUBSECTION 10(D) SHALL BE PAID IN A LUMP SUM
TO THE EXECUTIVE, AND ANY REMAINING PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE
PAID IN ACCORDANCE WITH THE NORMAL  PAYMENT DATES SPECIFIED FOR THEM HEREIN. 
THE EXECUTIVE SHALL BE ENTITLED TO INTEREST ON ANY DEFERRED BENEFITS AND
PAYMENTS DURING THE DEFERRAL PERIOD, WITH SUCH INTEREST TO ACCRUE AT THE PRIME
RATE IN EFFECT FROM TIME TO TIME DURING THAT PERIOD AND TO BE PAID IN A LUMP SUM
ON THE FIRST BUSINESS DAY FOLLOWING THE END OF THE DEFERRAL PERIOD.


 


(II)         NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, THE COMPANY SHALL MODIFY THE TIME AND/OR FORM OF PAYMENT UNDER ANY
“APPLICABLE ARRANGEMENT” (AS DEFINED BELOW) IF AND TO THE EXTENT THAT THE
COMPANY OR THE EXECUTIVE DETERMINES SUCH MODIFICATION TO BE NECESSARY OR
ADVISABLE TO AVOID THE IMPOSITION ON THE EXECUTIVE OF THE ADDITIONAL TAXES
IMPOSED ON CERTAIN NON-QUALIFIED DEFERRED COMPENSATION ARRANGEMENTS PURSUANT TO
SECTION 409A OF THE CODE.  IN MAKING ANY SUCH MODIFICATION TO AN APPLICABLE
ARRANGEMENT, THE DETERMINATION BY THE COMPANY OR THE EXECUTIVE MUST BE MADE IN
GOOD FAITH, BE BASED ON ADVICE OF COUNSEL AND BE DESIGNED, IN THE COMPANY’S SOLE
JUDGMENT, TO FULFILL AS CLOSELY AS POSSIBLE THE COMPANY’S ORIGINAL COMMITMENT TO
THE EXECUTIVE UNDER THE APPLICABLE ARRANGEMENT WITHOUT REGARD TO SECTION 409A OF
THE CODE WITHOUT INCREASING THE COMPANY’S COSTS UNDER THE APPLICABLE
ARRANGEMENT.  NO MODIFICATION SHALL BE MADE BY THE COMPANY WITHOUT PRIOR WRITTEN
NOTICE TO THE EXECUTIVE.  FOR THIS PURPOSE, “APPLICABLE

 

14

--------------------------------------------------------------------------------



 


ARRANGEMENTS” SHALL MEAN THE RETENTION BONUS, THE IPO BONUS, AND THE SPECIAL
PENSION BENEFIT, REFERRED TO IN SECTIONS 4(C) AND 7(B) AND ANY SEVERANCE
PAYMENTS UNDER SECTION 8.


 


(III)        ALL REIMBURSEMENTS UNDER SECTIONS 7(A) AND 7 (D) SHALL BE MADE
PROMPTLY FOLLOWING THE SUBMISSION OF A REIMBURSEMENT REQUEST BY THE EXECUTIVE
AND NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR (THE “EXECUTIVE TAX
YEAR”) FOLLOWING THE EXECUTIVE TAX YEAR IN WHICH THE EXPENSE IS INCURRED.  THE
AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT UNDER SECTIONS 7(A) AND 7(D) AND
IN-KIND BENEFITS PAYABLE UNDER SECTION 7(A) DURING AN EXECUTIVE TAX YEAR SHALL
NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT OR IN-KIND BENEFITS PAYABLE
IN ANOTHER EXECUTIVE TAX YEAR.  NO RIGHT TO REIMBURSEMENT UNDER SECTIONS
7(A) AND 7(D) OR PAYMENT OF IN-KIND BENEFITS UNDER SECTION 7(A) SHALL BE SUBJECT
TO LIQUIDATION OR EXCHANGE FOR ANY OTHER PAYMENT OR BENEFIT.


 


(E)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING ON AND
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


(F)            NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED PERSONALLY, IF DELIVERED BY
OVERNIGHT COURIER SERVICE, IF SENT BY FACSIMILE TRANSMISSION OR IF MAILED BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
RESPECTIVE ADDRESSES OR SENT VIA FACSIMILE TO THE RESPECTIVE FACSIMILE NUMBERS,
AS THE CASE MAY BE, AS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER PARTY
MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT
NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT; PROVIDED,
HOWEVER, THAT (I) NOTICES SENT BY PERSONAL DELIVERY OR OVERNIGHT COURIER SHALL
BE DEEMED GIVEN WHEN DELIVERED; (II) NOTICES SENT BY FACSIMILE TRANSMISSION
SHALL BE DEEMED GIVEN UPON THE SENDER’S RECEIPT OF CONFIRMATION OF COMPLETE
TRANSMISSION; AND (III) NOTICES SENT BY REGISTERED MAIL SHALL BE DEEMED GIVEN
TWO DAYS AFTER THE DATE OF DEPOSIT IN THE MAIL.


 

If to the Executive, to such address as shall most currently appear on the
records of the Company.

 

If to the Company, to:

 

Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda

 

15

--------------------------------------------------------------------------------


 


(G)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH
WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW
YORK.  ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER
THAN AN ACTION WHICH MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 10(I))
MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A
COURT SITUATED IN NEW YORK COUNTY, NEW YORK.  EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.


 


(H)           JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.


 


(I)            ARBITRATION.  ANY DISPUTE, CONTROVERSY OR OTHER CLAIM, OTHER THAN
DISPUTES, CONTROVERSIES OR CLAIMS RELATING TO SECTION 9 (WHICH DISPUTES,
CONTROVERSIES OR CLAIMS SHALL BE LITIGATED IN COURT IN ACCORDANCE WITH THE
PROVISIONS OF SECTIONS 9(F) AND 10(G) HEREOF), ARISING OUT OF OR RELATING TO
(I) THIS AGREEMENT OR (II) THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BE
RESOLVED BY BINDING CONFIDENTIAL ARBITRATION BEFORE A SINGLE ARBITRATOR, TO BE
HELD IN NEW YORK CITY, NEW YORK IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED
BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


 


(J)            ASSIGNMENT.  THE EXECUTIVE MAY NOT ASSIGN HIS RIGHTS OR INTERESTS
UNDER THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY THE COMPANY OTHER
THAN TO AN ENTITY (I) WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY
OR IS UNDER COMMON CONTROL WITH THE COMPANY, OR WHICH IS A SUCCESSOR IN INTEREST
TO SUBSTANTIALLY ALL OF THE BUSINESS OPERATIONS OF THE COMPANY, AND (II) WHICH
ASSUMES IN WRITING OR BY OPERATION OF LAW, AT THE TIME OF THE ASSIGNMENT, THE
COMPANY’S OBLIGATION TO PERFORM THIS AGREEMENT.


 


(K)           SEVERABILITY OF INVALID OR UNENFORCEABLE PROVISIONS.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(L)            ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES
ALL PRIOR AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS,

 

16

--------------------------------------------------------------------------------


 


REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, INCLUDING, THE PRIOR
EMPLOYMENT AGREEMENT, IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.


 


(M)          WITHHOLDING TAXES.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD FROM
ANY PAYMENT DUE TO THE EXECUTIVE HEREUNDER ANY AMOUNTS REQUIRED TO BE WITHHELD
BY APPLICABLE TAX LAWS OR REGULATIONS.


 


(N)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.

 

 

GENPACT LIMITED

 

 

 

 

 

By:

  /s/ Victor Guaglianone

 

 

 Name:  Victor Guagilianone

 

 

 Title:  SVP and General Counsel

 

 

 

EXECUTIVE

 

 

 

 

 

By:

  /s/ Pramod Bhasin

 

 

 Pramod Bhasin

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE
AND COVENANT NOT TO SUE

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

 

Pramod Bhasin (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Amended and Restated
Employment Agreement dated as of December 24, 2007 (the “Employment Agreement”)
by and among Executive and Genpact Limited, a Bermuda limited exempted company
(the “Company”) does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges the Company and any of its assigns,
affiliates, subsidiaries, parents, predecessors and successors, and the past and
present shareholders, employees, officers, directors, representatives and agents
of any of them (collectively, the “Company Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that Executive ever had, now has or shall or may have or
assert as of the date of this Release and Covenant Not to Sue against the
Company Group relating to his employment with the Company or the termination
thereof or his service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service, including, without limiting
the generality of the foregoing, any claims, demands, rights, judgments,
defenses, actions, charges or causes of action related to employment or
termination of employment or that arise out of or relate in any way to the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974 (“ERISA”), and the Family and Medical Leave Act, all as amended, and other
Federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, all claims under Federal, state or local laws for
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys’ fees and costs; provided, however, that nothing herein shall release
the Company from any of its obligations to Executive under the Employment
Agreement (including, without limitation, its obligation to pay the amounts and
provide the benefits upon which this Release and Covenant Not to Sue is
conditioned) or any rights Executive may have to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
any insurance coverage under any directors and officers insurance or similar
policies or any benefits vested and accrued as of the date hereof which the
Executive has under any ERISA benefit plan.

 

The Company Group does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges Executive and Executive’s
descendants, dependents, heirs, executors and administrators and assigns, past
and present (collectively, the “Executive Group”), from any and all claims,
demands, rights,

 

--------------------------------------------------------------------------------


 

judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that the Company Group ever had, now have or shall or may have or assert as of
the date of this Release and Covenant Not to Sue against any member of the
Executive Group relating to his employment with the Company or the termination
thereof or his service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service (collectively, “Claims”);
provided, however, that (i) nothing herein shall release Executive from any of
Executive’s obligations and covenants under Sections 9 or 10 of the Employment
Agreement, and (ii) nothing herein shall release the Executive Group from any
Claims (A) which are based upon any acts or omissions of Executive that involve
fraud or (B) which were not known to the non-employee members of the Company’s
board of directors on the date hereof.

 

The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns.  Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but that this Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA.  In addition, Executive shall
not be precluded by this Release and Covenant Not to Sue from filing a charge
with any relevant Federal, state or local administrative agency, but Executive
agrees to waive Executive’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.

 

In furtherance of, and solely to the extent provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release.  In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released herein. 
Nevertheless, it is the intention of the parties to fully, finally and forever
release all such matters, and all claims relating thereto, that now exist, may
exist or theretofore have existed, as specifically provided herein.  The parties
hereto acknowledge and agree that this waiver shall be an essential and material
term of the releases contained above.  Nothing in this paragraph is intended to
expand the scope of the releases as specified herein.

 

This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of New York.

 

To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release
and Covenant Not to Sue and the Company agrees that Executive may cancel this
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this Release and Covenant Not to Sue has been signed by all
parties to this Release and

 

2

--------------------------------------------------------------------------------


 

Covenant Not to Sue.  In order to cancel or revoke this Release and Covenant Not
to Sue, Executive must deliver to the General Counsel of the Company written
notice stating that Executive is canceling or revoking this Release and Covenant
Not to Sue.  If this Release and Covenant Not to Sue is timely cancelled or
revoked, none of the provisions of this Release and Covenant Not to Sue shall be
effective or enforceable by any party and the Company shall not be obligated to
make the payments to Executive or to provide Executive with the other benefits
described in the Employment Agreement and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.

 

Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its board of directors, the members of the Company
Group and the executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time.  Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.

 

The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.

 

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this     day of       ,      .

 

 

 

GENPACT LIMITED

 

 

 

 

 

By:

 

Its:

 

 

 

EXECUTIVE

 

 

 

 

 

Pramod Bhasin

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Competitor List

 

Accenture Ltd.
Cognizant Technology Solutions Corporation
HCL Technologies Limited
International Business Machines Corporation
Wipro Limited

 

--------------------------------------------------------------------------------